DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 02-01-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 3-5, 9-11, 13, and 16-18 has/have been amended. Claim(s) 2, 7, 12, and 21 has/have been cancelled, and, claim(s) 1, 3-6, 8-11, and 13-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 8-11, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, US 20180203621 A1, in view of Penney, US 20180114551 A1, and Manning, US 20150357007 A1.

As to claim 1, Ahn discloses an apparatus (see Ahn Fig 1), comprising: 
a memory array (see Ahn Fig 1 Refs 111-114) of a memory device (see Ahn Fig 1 Ref 1);  and 
control circuitry (see Ahn Fig 1 Ref 140 and Fig 2) coupled to the memory array and configured to cause: 
data to be accessed from a memory cell of the memory array responsive to a command from a host (see Ahn Fig 1 Ref 101); 
SRAM memory cells latch data.) responsive to a determination of a hammering event (see Ahn Fig 4 Ref S2) associated with a group of memory cells of which the memory cell is a part (see Ahn Fig 1 Refs 111-114); and subsequent to the hammering event, access the data responsive to a command to access the memory cell (see Ahn Fig 4 Ref S8).

Ahn does not appear to disclose sensing circuitry of the memory device; and using the sense amplifier responsive to a command from a host.

Penney discloses sensing circuitry (see Penney Fig 6 and Para [0023]) comprising a sense amplifier (see Penney Fig 1 Ref 120); and using the sense amplifier responsive to a command from a host (see Penney Fig 1 Ref 154).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Ahn, may incorporate sensing circuitry which can store data to be used in later memory operations, as disclosed by Penney. The inventions are well known variants of memory devices which operate on data outside of the memory cell array and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Penny’s attempt to perform operations in less time (see Penney Para [0057]).



Manning discloses a redundant sense amplifier (see Manning Fig 2 Ref 214); data from the memory cell to be latched in the redundant sense amplifier; and access the data from the redundant sense amplifier (see Manning Para [0032]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Ahn and Penney, may incorporate a redundant sense amplifier, as disclosed by Manning. The inventions are well known variants of memory devices which operate on data outside of the memory cell array and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Manning’s attempt to perform reduce power consumption (see Manning Para [0022]).

Ahn, Penney, and Manning do not appear to explicitly disclose data from the memory cell to be latched in the redundant sense amplifier.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Ahn, Penney, and Manning, may incorporate a similar sense amplifier as disclosed in Manning figure 4 and paragraph [0064] as a redundant amplifier. Using the same circuitry to perform similar memory operations simplifies manufacturing of memory devices and lowers the cost of production.

As to claim 3, Ahn, Penney, and Manning disclose the apparatus of claim 2, wherein 
the control circuitry is configured to access the data from the redundant sense amplifier  instead memory cell responsive to receiving the command to access the memory cell (see Ahn Fig 4 Ref S9).

As to claim 4, Ahn, Penney, and Manning disclose the apparatus of claim 1, wherein 
the redundant sense amplifier comprises a latch (see Manning Fig 4 and Para [0064]).

As to claim 5, Ahn, Penney, and Manning disclose the apparatus of claim 4, wherein 
the control circuitry is configured to cause data from the group of memory cells to be latched in a particular quantity of latches (see Penney Fig 6 Ref 633).

As to claim 6, Ahn, Penney, and Manning disclose the apparatus of claim 5, wherein 
the particular quantity of latches cumulatively provides storage for a full row of memory cells of the memory array (see Penney Para [0029]).

As to claim 8, Ahn, Penney, and Manning disclose the apparatus of claim 1, wherein 
the memory array is a dynamic random access memory (DRAM) array (see Ahn Para [0015]).

As to claim 9, Ahn, Penney, and Manning disclose a method, comprising: 
accessing data from a memory cell of a memory array of a memory device using a sense amplifier (see Penney Fig 1 Ref 120) associated with the array responsive to a command from a host (see Penney Fig 1 Ref 154);
determining an occurrence of a row hammer (see Ahn Fig 4 Ref S2) associated with a group of memory cells of which the memory cell is a part (see Ahn Fig 1 Refs 111-114), the group of memory cells storing data (see Ahn Fig 4 Ref S5); latching the data from the memory cell in a redundant sense amplifier (see Manning Fig 2 Ref 214) associated with the memory array of the memory device (see Ahn Fig 1 Ref 1) responsive to determining the occurrence of the row hammer and before (see Ahn Fig 4 Ref S7) receiving a read command, a write command, or a refresh command (see Ahn Fig 4 Ref S7); and accessing the data from the redundant sense amplifier thereafter (see Ahn Fig 4 Ref S9, and see Manning Para [0032]) responsive to receiving a command to read the memory cells (see Ahn Fig 4 Ref S10; Output operations are read operations.).

As to claim 10, Ahn, Penney, and Manning disclose the method of claim 9, wherein the method includes: 
latching the data from the memory cell in the redundant sense amplifier (see Manning Fig 4 and Para [0064]), wherein
the redundant sense amplifer is located in peripheral circuitry of the memory device (see Manning Fig 4; The sense amplifier is in the periphery of the array.) that comprises the memory array; and accessing the data from the redundant sense amplifier located in 

As to claim 11, Ahn, Penney, and Manning disclose the method of claim 9, wherein the method includes: 
latching the data from memory cell in the redundant sense amplifier (see Manning Fig 4), wherein
the redundant sense amplifier is located adjacent to the memory array (see Manning Fig 2); and accessing the data from the redundant sense amplifier located adjacent to the memory array responsive to receiving the command to read the memory cell (see Ahn Fig 4 Ref S10).

As to claim 13, Ahn, Penney, and Manning disclose an apparatus (see Ahn Fig 1), comprising: 
a memory array (see Ahn Fig 1 Refs 111-114) of a memory device (see Ahn Fig 1 Ref 1) having a plurality of groups of memory cells (see Ahn Fig 4 Ref S5 and Para [0017]; Rows are a plurality of groups.); sensing circuitry associated with the memory array (see Penney Para [0023] and Fig 6); wherein 
the sensing circuitry includes a sense amplifier (see Penney Fig 1 Ref 120) associated with the memory array and a redundant internal sense amplifier associated with the memory array (see Manning Fig 2 Ref 214) and 

determine an occurrence of a hammering event (see Ahn Fig 4 Ref S2) associated with a particular group of memory cells of which the memory cell is a part (see Ahn Fig 1 Refs 111-114), the particular group of memory cells storing data (see Ahn Fig 4 Ref S5); latch the data (see Ahn Fig 1 Ref 120 and Para [0015]) from the particular group of memory cells in the redundant sense amplifier (see Manning Para [0032]) responsive to determining the occurrence of the hammering event (see Ahn Fig 4 Ref S2); subsequently (see Ahn Fig 4 Ref S9) access the data from the redundant sense amplifier responsive to receiving a command (see Ahn Fig 4 Ref S8) to access the particular group of memory cells.

As to claim 16, Ahn, Penney, and Manning disclose the apparatus of claim 12, wherein 
the sense amplifier and the redundant sense amplifier are each an internal sense amplifier (see Penney Fig 6 Ref 606).

As to claim 17, Ahn, Penney, and Manning disclose the apparatus of claim 13, wherein 
the sense amplifier is an internal sense amplifier (see Penney Fig 6 Ref 606) and the redundant sense amplifier is a peripheral sense amplifier (see Manning Fig 2; The sense amplifier is in the periphery of the array.), 

As to claim 18, Ahn, Penney, and Manning disclose a method, comprising: accessing data from a memory cell of a memory array of a memory device using a sense amplifier (see Penney Fig 1 Ref 120) associated with the array responsive to a command from a host (see Penney Fig 1 Ref 154);
determining an occurrence of a hammering event (see Ahn Fig 4 Ref S2) associated with a group of memory cells which the memory cell is a part (see Ahn Fig 1 Refs 111-114), the group of memory cells storing data (see Ahn Fig 4 Ref S5); latching the data (see Ahn Fig 1 Ref 120 and Para [0015]) from the group of memory cells in a redundant sense amplifier (see Manning Fig 2 Ref 214) associated with the memory array responsive to determining the occurrence of the hammering event and before data stored in an adjacent group of memory cells is disturbed (see Ahn Paras [0003] and [0019], and Fig 4 Ref S7) by the occurrence of the hammering event; and accessing the latched data responsive to receiving a command (see Ahn Fig 4 Ref S8) to access the group of memory cells.

As to claim 19, Ahn, Penney, and Manning disclose the method of claim 18, wherein the method includes 
determining the occurrence of the hammering event using a counter (see Ahn Fig 4 Ref S2; The threshold requires a counter.).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, US 20180203621 A1, Penney, US 20180114551 A1, and Manning, US 20150357007 A1 in view of Hedden, US 20170287544 A1.

As to claim 14, Ahn, Penney, and Manning disclose the apparatus of claim 13, wherein
the control circuitry is configured to determine the hammering event responsive to a determination that the particular group of memory cells has been accessed at a threshold (see Ahn Fig 4 Ref S2).

Ahn Penney, and Manning do not appear to explicitly disclose threshold rate.

Hedden discloses threshold rate (see Hedden Para [0023]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Ahn, Penney, and Manning, may incorporate a threshold as a threshold rate, as disclosed by Hedden. The inventions are well known variants of memory devices which detect hammering events and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Hedden’s attempt to preserve memory resources (see Hedden Para [0012]).

As to claim 15, Ahn, Penney, Manning, and Hedden disclose the apparatus of claim 13, wherein
the control circuitry is configured to determine the hammering event responsive to a determination that the particular group of memory cells has been accessed a threshold-exceeding quantity of times within a time period (see Hedden Para [0023]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, US 20180203621 A1, Penney, US 20180114551 A1, and Manning, US 20150357007 A1 in view of Kim, US 20190163532 A1.

As to claim 20, Ahn, Penney, and Manning disclose the method of claim 18, wherein 
the method includes determining the occurrence of the hammering event via a detection of a spike (see Ahn Fig 4 Ref S2).

Ahn, Penney, and Manning do not appear to disclose in a spiking neural network.

Kim discloses in a spiking neural network (see Kim Paras [0045] and [0046])

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Ahn, Penney, and Manning, may incorporate hammer event detection into neural networks, as disclosed by Kim. The inventions are well known variants of memory devices which detect hammering events and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kim’s attempt to process a large amount of data in parallel (see Kim Para [0045]).

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 

New art has been provided which reads on the “redundant sense amplifier” of the amended claims. Amended language regarding the granularity of sense amplifiers associated with a (particular) device is not recited with enough specificity to overcome the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/09/2020